DETAILED ACTION
The status of the claims stands as follows:
Pending claims:				1-20
Withdrawn claims: 				19-20
Claims currently under consideration:	1-18
Currently rejected claims:			1-18
Allowed claims:				None

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Claims 1-18, drawn to a method of reconditioning potatoes, classified in A23L5/27.
Claims 19-20, drawn to a system for controlling reconditioning of potatoes in a storage facility, classified in F25D2700/18.

The inventions are independent or distinct, each from the other because:
Inventions of Group I and Group II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case:
The method of Group I can be performed by hand or by any single or combination of apparatus(es) that can measure temperature and ethylene concentration.
The method of Group I can comprise any method of supplying or removing ethylene from the area/container storing the potatoes.
The apparatus of Group II can be used to sense and control temperature and ethylene concentration for any product besides potatoes (e.g., onions).  

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Group I would require a search in at least CPC A23L5/27, along with a unique text search.
Group II would require a search in at least CPC F25D2700/18, along with a unique text search.

The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Applicant’s provisional election without traverse of Group I (claims 1-18) in the voicemail from David Leason on 09/12/2022 is acknowledged.  Affirmation of this election must be made by applicant in replying to this Office action.
Claims 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the voicemail on 09/12/2022.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 18 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "the ethylene concentration programme" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5, 8, 12-16, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oshida (EP 2559340; IDS citation).
Regarding clam 1, Oshida teaches a method of reconditioning potatoes (corresponding to inhibiting sprouting of potatoes) (Abstract) comprising: storing the potatoes in a controlled environment having a temperature of 18-21°C and an ethylene concentration of 2.0-10 ppm for two weeks (Table 1 on page 9; [0057]), which fall within the claimed ethylene concentration, temperature range, and time frame.
Regarding claim 2, Oshida teaches the invention as described above in claim 1, including the method further comprising storing potatoes in a controlled environment at a temperature of 7-8°C prior to reconditioning [0055] and during reconditioning, warming the controlled environment to 18-21°C for two weeks in the presence of ethylene (Table 1 on page 9; [0057]).
Regarding claim 3, Oshida teaches the invention as described above in claim 1, including the method further comprising controlling ethylene concentration during reconditioning (corresponding to the potatoes being stored in an ethylene generating bag [0057] that produces 0.5- 5 ml ethylene/day [0040]). 
Regarding claim 5, Oshida teaches the invention as described above in claim 1, including the temperature during reconditioning is a temperature of 2-30°C [0047] such as 18-21°C [0057].
Regarding claim 8, Oshida teaches the invention as described above in claim 1, including the method further comprising varying the ethylene concentration in the controlled environment (Table 1 on page 9).
Regarding claim 12, Oshida teaches the invention as described above in claim 1, including the ethylene concentration is held at a parts-per-million value of 2.0, 4.0, 8.0, and 10 ppm (corresponding to ethylene concentrations on days 1, 7, 11 and 14 in Table 1 on page 9).
Regarding claim 13, Oshida teaches the invention as described above in claim 1, including the method further comprising reducing the ethylene concentration during reconditioning in weekly steps, daily steps, or hourly steps (corresponding to the ethylene concentration reducing from day 7 to day 11 to day 14 in Table 1 on page 9).
Regarding claim 14, Oshida teaches the invention as described above in claim 1, including the method further comprising starting the ethylene concentration at 10 ppm and reducing to 2 ppm over the reconditioning period (Table 1 on page 9).
Regarding claim 15, Oshida teaches the invention as described above in claim 1, including the method further comprising starting the ethylene concentration at 10 ppm and reducing to 2 ppm after a predetermined period (corresponding to 14 days in Table 1 on page 9).
Regarding claim 16, Oshida teaches the invention as described above in claim 1, including the method further comprising starting the ethylene concentration at 10 ppm and reducing to 4 ppm and then reducing to 2 ppm wherein the reductions are performed after different predetermined amounts of time (corresponding to the first reduction from 10 ppm on day 1 to 4 ppm on day 11 and the second reduction from 4 ppm on day 11 to 2 ppm on day 14 in Table 1 on page 9).
Regarding claim 18, Oshida teaches the invention as described above in claim 1, including the method further comprising varying the ethylene concentration during condition (Table 1 on page 9) after the potatoes had been stored in an ethylene-containing environment [0055]. 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 8-9, and 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chope (WO 2020/099029).
Regarding claim 1, Chope teaches a method of reconditioning potatoes (corresponding to method of storing potatoes) [022] comprising: storing the potatoes in a controlled environment having a temperature of at least 10°C [072] and an ethylene concentration of 10 uL/L [083] for about three months [0144] which fall within the claimed ethylene concentration, temperature range, and time frame.
Regarding claim 8, Chope teaches the method as described above in claim 1, including the method further comprising varying the ethylene concentration in the controlled environment [031]. 
Regarding claim 9, Chope teaches the method as described above in claim 8, including varying the ethylene concentration in response to sprouting measured or detected in the potatoes [031].
Regarding claim 11, Chope teaches the method as described above in claim 8, including varying the ethylene concentration in response to a predetermined reconditioning program (corresponding to initiating ethylene gas release when potato eye movement is detected) [031].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4, 6-7, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Oshida (EP 2559340; IDS citation) as applied to claims 1, 5, and 8 above.
Regarding claim 4, Oshida teaches the invention as described above in claim 1, including the method further comprising starting the ethylene concentration at 10 ppm and dropping the concentration over time during reconditioning to 2 ppm (Table 1 on page 9).  Although Oshida does not teach that the ethylene concentration is reduced during reconditioning to 0.1 ppm, the potatoes are intended to be given to consumers after reconditioning [0015] in the controlled environment containing ethylene [0047].  Therefore, it would have been obvious for the ethylene concentration in the controlled reconditioning environment to have been reduced to 0 ppm as the reconditioned potatoes are prepared to transition out of the reconditioning environment into grocery stores for consumers to purchase, thereby rendering the claim obvious.
Regarding claim 6, Oshida teaches the invention as described above in claim 5, including the temperature during reconditioning is a temperature of 2-30°C [0047], which overlaps the claimed temperature range.  The selection of a value within the overlapping range renders the claim obvious.
Regarding claim 7, Oshida teaches the invention as described above in claim 5, including the temperature during reconditioning is a temperature of 2-30°C [0047], which overlaps the claimed temperature range.  The selection of a value within the overlapping range renders the claim obvious.
Regarding claim 10, Oshida teaches the invention as described above in claim 8, including the ethylene generating rate of the ethylene generating package in which the potatoes are kept during reconditioning [0045] is 0.5-5 ml/day per gram of ethylene generating agent at 20°C [0040].  Since the ethylene generating rate is dependent upon temperature, Oshida at least suggests that the varying of ethylene concentration is dependent on the temperature of the controlled environment, thereby rendering the claim obvious.
Regarding claim 17, Oshida teaches the invention as described above in claim 1, including the method further comprising storing potatoes at 1-100 ppm for 3-12 months followed by reconditioning in a controlled environment that includes ethylene [0010].  Since the ethylene concentration and time frame overlap the claim ethylene concentration and time frame, the selection of a value within the overlapping ranges renders the claimed ethylene concentration and time obvious.  Oshida also teaches starting the ethylene concentration at 10 ppm and dropping the concentration over time during reconditioning to 2 ppm (Table 1 on page 9).  Although Oshida does not teach that the ethylene concentration is reduced during reconditioning to 1 ppm, then 0.5 ppm, and then 0.1 ppm, the potatoes are intended to be given to consumers after reconditioning [0015] in the controlled environment containing ethylene [0047].  Therefore, it would have been obvious for the ethylene concentration in the controlled reconditioning environment to have been reduced to 0 ppm as the reconditioned potatoes are prepared to transition out of the reconditioning environment into grocery stores for consumers to purchase, thereby rendering the claimed ethylene concentration reduction obvious.

Conclusion                                                                                                                                                                                       
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly Kershaw whose telephone number is (571)272-2847. The examiner can normally be reached Monday - Thursday 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

/KELLY P KERSHAW/Examiner, Art Unit 1791